Per Curiam,
This is an appeal by an executor from a decree directing him to make return to the court of an order of sale of real estate for payment of debts, granted upon his application, and upon due confirmation of the sale, to execute and deliver to the purchaser a proper deed of the premises.
As it appears by the record that the real estate was sold for less than $1,500, there is no doubt that the appeal, if one lies at all at the time, was properly taken to this court.
But it is objected that the decree is interlocutory, and the appellee, the purchaser at the sale, moved to quash the appeal upon that ground. This motion must be sustained. The decree as to the execution and delivery of the deed is conditioned upon the confirmation of the sale, thus showing that something remains to be done before the power of the orphans’ court will be exhausted, and the decree become final. See Titusville Oil Exchange’s Dissolution, 10 Pa. Superior Ct. 496, and case there cited; also Eckfeldt’s Appeal, 13 Pa. 171; Palethorp’s Est., 160 Pa. 316; Starr’s Est., 3 Pa. Superior Ct. 212; In re Garvey’s Lunacy, 13 Pa. Superior Ct. 277.
The appeal is quashed, the costs thereof to be paid by the appellant.